Title: From Benjamin Franklin to La Rochefoucauld, [29 January? 1778]
From: Franklin, Benjamin
To: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de


[January 29?, 1778]
Mr. Franklin presents his respectful Compliments to M. le Duc de Rochefoucauld. He would with Pleasure send the Copies desired by Made. la Duchesse, if he had them; but he has none. He sends however to M. le Duc an English Copy, and a manuscript French Translation which one of his Friends began to correct but did not finish. If it is thought worth printing here, Mr. F. wishes to have it as correct as possible, and for that purpose would be much oblig’d to M. le Duc if he would kindly look it over.
Mr. Franklin and his Grandson return Thanks for the obliging Invitation, which they should embrace with Pleasure, but that they happen to be pre-engaged.

We have News from America of the Arrival of a Ship we sent from Marseilles with 48 Pieces brass Cannon 4 pounders, with Carriages &c. compleat. 19 brass Mortars 9 Inch. 2500 Bombs. 4110 Fusils. 18000 lb. Gunpowder and other Stores. These arrived at Portsmouth.
M. Bretigny, Chevr. de Kerangues, and M. de Milly with other French Officers with Arms and Clothing for a Regiment of Chasseurs, are also arrived at Charlestown.
